PAGE, Circuit Judge.
In this case there was a trial by the court after the right of jury trial had been waived in writing. A motion, made by defendant at the close of plaintiff’s evidence for a finding in favor of defendant, was denied, with leave to renew the motion at the close of all the evidence. At the close of all the evidence, neither the plaintiff nor the defendant made any motion or request, and at the close of arguments the court delivered its opinion at considerable . length, finding the issues for the defendant. Then the record shows: “To which finding of the court and entry of judgment the plaintiff, by its counsel, then and there duly excepted.”
Under sections 649 and 700 of Revised Statutes (Comp. St. §§ 1587, 1668), the record presents here no question of law or fact for review, except as to certain rulings upon the evidence, made during the progress of the trial, which are brought into question. We have made an examination of all such rulings, and are of opinion that there is not shown in that respect any material error.
The judgment of the District Court is af-, firmed.